1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT
                                   5                                  NORTHERN DISTRICT OF CALIFORNIA
                                   6

                                   7

                                   8

                                   9   CENTER FOR FOOD SAFETY, et al.,                  Case No.: 13-CV-3987 YGR
                                  10               Plaintiffs,                          ORDER CONTINUING CASE MANAGEMENT
                                                                                        CONFERENCE; DENYING MOTION TO STAY
                                  11          v.                                        CASE MANAGEMENT CONFERENCE AS MOOT
Northern District of California




                                  12   SALLY JEWELL, Secretary of the United
 United States District Court




                                       States Department of the Interior, et al.,
                                  13
                                                   Defendants.
                                  14

                                  15          The Court CONTINUES the Initial Case Management Conference in the above-styled matter
                                  16   from February 3, 2014, to the Court's 2:00 p.m. Calendar on Monday, May 12, 2014.
                                  17          The Court DENIES AS MOOT the parties' Joint Motion to Stay Case Management
                                  18   Conference. (Dkt. No. 25.)
                                  19          The Court reminds Defendants of their obligation to present papers to this Court in the
                                  20   manner prescribed by its Civil Local Rules, including Civil Local Rules 3-4 and 7-4. Neither
                                  21   motion filed by Defendants on January 30, 2014 complied with those rules. (Dkt. Nos. 24, 25; see
                                  22   also N.D. Cal. Civ. L.R. 1-4, 11-4(a)(2).)
                                  23          This Order terminates Docket No. 25.
                                  24          IT IS SO ORDERED.
                                  25

                                  26   Date: January 30, 2014                         _______________________________________
                                                                                              YVONNE GONZALEZ ROGERS
                                  27                                                     UNITED STATES DISTRICT COURT JUDGE
                                  28